DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, 15, 20-22, 25, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0217292 (Moyers).
Regarding claim 11:
Moyers disclose a PET frame, comprising: 
a detector stabilizing cylinder configured to stabilize one or more detector modules ([0037], rotating carriage 20); and 
a fixing support configured to support the detector stabilizing cylinder ([0037], support frame 16), wherein the detector stabilizing cylinder is rotatably fixed on the fixing support [0037].
Regarding claim 12:
Moyers disclose the PET frame of claim 11, wherein the fixing support is configured to fix the detector stabilizing cylinder through a rolling wheel ([0037], bearing assembly)
Regarding claim 15:
Moyers disclose the PET frame of claim 12, wherein the rolling wheel includes at least one drive wheel configured to drive the detector stabilizing cylinder to rotate on the fixing support ([0037], drive system 18).
Regarding claim 20:
Moyers disclose the PET frame of claim 11, further comprising a brake part configured to immobilize the detector stabilizing cylinder ([0037, rotational drive system 18).
Regarding claim 21:
Moyers disclose a PET detector, comprising: 
one or more detector modules (32) and a PET frame (Fig. 2), 
the PET frame including: 
a detector stabilizing cylinder configured to stabilize one or more detector modules ([0037], rotating carriage 20); and 
a fixing support configured to support the detector stabilizing cylinder ([0037], support frame 16), wherein the detector stabilizing cylinder is rotatably fixed on the fixing support [0037].
Regarding claim 22:
Moyers disclose the PET detector of claim 21, wherein the fixing support is configured to fix the detector stabilizing cylinder through at least one rolling wheel ([0037], bearing assembly).
Regarding claim 25:
Moyers disclose the PET detector of claim 22, wherein the at least one rolling wheel includes at least one drive wheel configured to drive the detector stabilizing cylinder to rotate on the fixing support ([0037], drive system 18).
Regarding claim 30:
Moyers disclose the PET detector of claim 21, further comprising a brake part configured to immobilize the detector stabilizing cylinder ([0037], drive system 18).
Allowable Subject Matter
Claims 13, 14, 16-19, 23, 24, and 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13:
Moyers disclose the PET frame of claim 12, but fail to teach the details of wherein the fixing support includes a front fixing support and a rear fixing support, and the rolling wheel is fixed between the front fixing support and the rear fixing support by a scrollable axis.
Regarding claim 14:
Moyers disclose the PET frame of claim 12, but fail to teach the details of wherein the rolling wheel includes at least two rolling wheels that are located on both sides of a vertical center line of the detector stabilizing cylinder, respectively, and are beneath a horizontal center line of the detector stabilizing cylinder.
Regarding claim 16:
Moyers disclose the PET frame of claim 12, but fail to teach the details of wherein the rolling wheel includes: an axial position-limiting wheel configured to limit an axial position of the detector stabilizing cylinder; and a radial position-limiting wheel configured to limit a radial position of the detector stabilizing cylinder.
Regarding claim 17:
Moyers disclose the PET frame of claim 12, but fail to teach the details of wherein the rolling wheel includes at least one axial position-limiting wheel and at least two radial position-limiting wheels.
Regarding claim 18:
Moyers disclose the PET frame of claim 17, but fail to teach the details of wherein the at least one axial rolling wheel and the at least two radial position-limiting wheels are uniformly distributed along a circumferential direction of the detector stabilizing cylinder.
Regarding claim 19:
Moyers disclose the PET frame of claim 12, but fail to teach the details of wherein the rolling wheel includes four axial position-limiting wheels and four radial position-limiting wheels.
Regarding claim 23:
Moyers disclose the PET detector of claim 22, but fail to teach the details of wherein the fixing support includes a front fixing support and a rear fixing support, and the at least one rolling wheel is fixed between the front fixing support and the rear fixing support by a scrollable axis.
Regarding claim 24:
Moyers disclose the PET detector of claim 22, but fail to teach the details of wherein the at least one rolling wheel includes at least two rolling wheels that are located on both sides of a vertical center line of the detector stabilizing cylinder, respectively, and are beneath a horizontal center line of the detector stabilizing cylinder.
Regarding claim 26:
Moyers disclose the PET detector of claim 22, but fail to teach the details of wherein the at least one rolling wheel includes: an axial position-limiting wheel configured to limit an axial position of the detector stabilizing cylinder; and a radial position-limiting wheel configured to limit a radial position of the detector stabilizing cylinder.
Regarding claim 27:
Moyers disclose the PET detector of claim 22, but fail to teach the details of wherein the at least one rolling wheel includes at least one axial position-limiting wheel and at least two radial position-limiting wheels.
Regarding claim 28:
Moyers disclose the PET detector of claim 27, but fail to teach the details of wherein the at least one axial rolling wheel and the at least two radial position-limiting wheels are uniformly distributed along a circumferential direction of the detector stabilizing cylinder.
Regarding claim 29:
Moyers disclose the PET detector of claim 22, but fail to teach the details of wherein the at least one rolling wheel includes four axial position-limiting wheels and four radial position-limiting wheels.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANI FOX/
Primary Examiner
Art Unit 2884